Title: To George Washington from Charles Cotesworth Pinckney, 12 August 1796
From: Pinckney, Charles Cotesworth
To: Washington, George


        
          Dear Sr
          Charleston [S.C.] August 12th 1796
        
        I am prepared to sail for New York or Philadelphia as soon as a good opportunity offers. None of the Philadelphia pacquets are now in our harbour. There is one for New York called the

John; and I went this morning to take my passage in her, when I was credibly informed that she was a very bad sailer, did not obey her helm, always made tedious voyages, & therefore her last Commander (a very good one) left her, & that she has now a new one. This account has deterred me from going in her. Capn Garman is hourly expected from Philadelphia, and I will sail with him on his return, should not a speedier opportunity offer. I am sorry for the delay, but your Letters by the post were very long in coming; and when we depend on ships & winds, a rigid punctuality is out of the question. This City is at present sickly, but no contagious or malignant disorder rages here; for your satisfaction I enclose you a certificate of the medical society to this purpose. With the highest veneration, esteem & attachment, and the sincerest wishes for your happiness, I always am your affectionate & obliged Sert
        
          Charles Cotesworth Pinckney
        
      